             Case 7:18-cr-00625-KMK Document 54 Filed 06/05/20 Page 1 of 1
             Case 7:18-cr-00625-KMK Document 55 Filed 06/05/20 Page 1 of 1



                                   Paul P. Rinaldo
                                    Attorney At Law

50 Main Street, Suite 1000                                     Tel: (914) 682-2015
White Plains, NY 10606                                         Cell: (914) 374-2337
:&rail: prinaldolaw@aoLcom




                                              June 5, 2020
VIA ECF

Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

                Re: United States v . Andrea Grossman
                    18 CR 625(KMK)

Dear Judge Karas:

     I respectfully request that the conditions of the defendant's
bond be modified solely to the extent that she be permitted to
travel for a weekend family trip to Boone, North Carolina. She will
be leaving New York on June 19, 2020 and returning on June 21, 2020.

     Pretrial Services Winter Pascual and Assistant United States
Attorney Kathryn Martin have no objection to this request.

  Granted.

  So Ordered.
                                             Respectfully submitted,

                                              /s/ Paul P. Rinaldo

                                              Paul P. Rinaldo
